ee t t department of the treasury internal_revenue_service washington d c é date may uf l sd o3-i employer_identification_number area office contact person id number telephone number t eo b1 o - e l w_i o i o m i u m i z i i t a z i z r i l z o i m o i d m i h c i a o y a a t a n i r dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the affiliation of two hospital systems g0 _ ais exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a was organized to promote health by acting as the parent of a nonprofit healthcare system by raising funds and otherwise supporting the system a is controlled by a community-based board_of directors and both prior to and following the proposed affiliation a has acted as the parent of various health care corporations g is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 it owns and operates an acute care hospital h is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it provides outpatient medical services to communities in the service area of g m is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it provides home health services including free or discounted care based on the ability of the patient to pay whose name has been changed to j as part of the affiliation is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation sec_509 is the sole member of l which is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation sec_509 l has a controlling_interest in and operates an outpatient surgical center is also the sole shareholder of q a business corporation k whose name has been changed to p is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 n o and r which is presently inactive are exempt from federal_income_tax under sec_501 of the code and are classified as nonprivate foundations under sec_509 m is the sole member of these entities e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 prior to the affiliaition its mission was to promote health care by acting as the parent of a sec_501 health care system u is a for-profit corporation which was wholly owned by e prior to the affiliation operates a diagnostic testing center and three retail pharmacies its stock was it lee transferred to d as part of the affiliation prior to the affiliation e was the sole member of d and f which are exempt from federal_income_tax under sec_501 of the code and are classified as nonprivate foundations under sec_509 d owns and operates an acute care hospital while fe supports it by raising funds and making contributions to or for the benefit of d prior to the affiliation a then named c and e operated separate health care systems in their respective service areas they concluded that by combining their systems they could benefit the community by among other things achieving new operating efficiences consolidating redundant functions and thereby reducing costs you have stated that a and e entered into an affiliation agreement as a result e became a membership nonprofit corporation the sole member of which is d d became the sole member of f and the sole shareholder of u a having changed its name from b and c became the sole member of d following the affiliation a maintained its relationship as either the sole member or shareholder or the indirect member or shareholder of each of its pre-affiliation affiliates you have stated that a as sole member of d exercises broad and substantial control and supervision over d and its affiliates as the parent of the integrated health care system of which g and its affiliates are also a part a supports benefits and carries out the purposes of d and the other affiliates coordinates and directs the health care related activities of d and the affiliates and plays an active supervisory and long- range planning role in their affairs and provides management support services to d and the other affiliates system members may hold funds and assets for the system and its members and may make grants distributions and transfers to or for the benefit of the affiliated entities in addition a may conduct fundraising activities in support of the you have stated that a’s articles of incorporation and bylaws have been amended to facilitate its request for a change in its nonprivate foundation classification from sec_509 to sec_509 specifically d g and the other sec_509 and organizations in the new a system have been specifically named as organizations which a is operated to support in addition the articles of incorporation and bylaws of d g and other affiliated entities have been or will be amended to reflect the fact that their charitable purposes include supporting the health care related activities of a and the other nonprofit tax-exempt health care organizations comprising the system you have stated that pursuant to the affiliation agreement a has become the parent of d and remains the direct or indirect parent of the s sec_501 affiliates zr lee while d retains a separate corporate identity and board_of directors and has become the sole member of f and e and sole shareholder of u parental authority has been transferred to a’ s board_of directors a’s parental responsibilities and duties include the following with respect to those affiliates of which a is the sole member or shareholder including d a is entitled to exercise all rights vested in members under state nonprofit corporation law or in shareholders under state business corporation law except in the limited instances described below moreover except in those limited instances with respect to each affiliate in the a system other than f including g d and e a as parent is empowered pursuant to the terms of the affiliation agreement and the bylaws of each a affiliate to initiate and implement any of the following actions and if such action is otherwise initiated by any such affiliate such action shall not become effective unless approved by a in its capacity as parent the adoption amendment or revocation of the affiliate’ s articles of incorporation or bylaws the termination liquidation reorganization division conversion or dissolution of the affiliate or the merger consolidation or combination of the affiliate with another person any change or transfer of a’s membership or shareholder interest in the affiliate or the creation or issuance of any additional membership or shareholder interest in the affiliate the investment of the affiliate’ s assets other than in accordance with a’s investment policy or in the absence of a current policy any investment other than in the ordinary course of business the incurrence by the affiliate of indebtedness in excess of such amounts as may reasonably be designated by a from time to time except pursuant to a budget approved by a or ordinary course indebtedness such as routine trade payables in amounts less than the amounts designated by a the conveyance transfer lease or sale of any of the affiliate’ s assets with a fair_market_value in excess of such aggregate amount as may be designated by a from time to time except pursuant to a budget approved by a or the conveyance transfer lease or sale of any of the affiliate’ s assets to a or another affiliate the making of any capital_expenditure or the incurrence of any capital obligations by or on behalf of the affiliate in excess of such annual aggregate amounts as may be designated by a from time to time except pursuant to a budget approved by a the incurrence of any obligation whether actual or contingent by the affiliate to guarantee or be responsible for the debts or obligations of any person in excess of such amounts as may be designated by a from time to time except pursuant to a budget approved by aor ordinary course obligations in amounts less than the amounts designated by a the approval of the affiliate’ s operating and capital budgets or any material changes thereto the voluntary granting of any lien or encumbrance with respect to the affiliate’ s assets except in the ordinary course of business the surrender of or material_change in any permit approval or license of the affiliate the selection of the affiliate’ s outside auditors general legal counsel or investment advisors the requirement that a make any capital_contribution to or purchase the shares of the affiliate the ratification of appointments and reappointments to the board_of directors of each affiliate the approval of the affiliate’ s strategic and operating ee plans or any changes thereto the approval of the affiliate’ s statements of purpose vision or mission or any changes thereto the creation by the affiliate of any new lines of business sites of business subsidiary corporations or partnerships or other joint ventures or any material changes in existing services or participation by the affiliate in any key strategic relationships outside the a system and all health care services contracting by the affiliate that could materially impact a or the system during the first three years following the affiliation a action with respect to certain matters listed below requires the affirmative vote of at least two-thirds of the board_of following the first directors of a including at least two of the d appointed directors three years only those actions specified in and require a two-thirds vote the matters requiring a two-thirds vote are changes to the articles of incorporation or bylaws of a the acquisition transfer or sale of material assets stock or membership interests of or the dissolution of a or any affiliate whether done in a single transaction or a series of related transactions which in the aggregate involve material assets the affiliation of additional health systems with a in a transaction which results in a change in a governance removal for cause of d appointees to the board_of directors of a changes in the number of d appointees to the board_of directors of a or the maximum number of directors permitted on the a board approval of d e and u’s annual strategic objectives and budget including appointment of a’s corporate officers including a’s ceo capital and operating budgets and in addition during the first three years of the affiliation a is not permitted to take certain action with respect to d e and or u without the approval of d’s board_of directors following the first three years only those actions specified in and below require approval of d’s board_of directors changes to the name of d the merger of d e or u into another operating a affiliate or a dissolution of any of those entities which has the same effect as a merger into another a affiliate elimination or material reduction of clinical services provided as of the date of the affiliation in the area served by d and or u in order to assure the maintenance of needed community health services amendments to the articles of incorporation or bylaws of d relating to the appointment term and removal of d’s directors approval of an annual capital budget for d in an amount less than dollar_figure million disapproval of the development of new clinical services which have been determined by d’s board to be necessary to meet the community’ s needs up to an aggregate operating cost of dollar_figure per fiscal_year dissolution of d and selection of the initial six d appointees to the a board_of directors you have stated that while a’ s authority is limited in those few instances described above the parental authority expressly granted to a under the affiliation agreement and those powers granted a as sole member of d under state nonprofit corporation law effectively permit a to take any_action other than those described above with respect to d and e with or without the approval of those entities moreover even in those areas in a - which d reserves the right to approve proposed action by a the affiliates of d are powerless to act without a’ s approval you have stated that in order to achieve greater operating efficiencies whenever feasible d and e and to an insubstantial extent u will receive management support services from a including planning finance human resources community relations purchasing billing collections biomedical engineering managed care contracting medical and management information risk management insurance and legal services under the affiliation agreement it is the parties’ intent to make a management support services available to f in the same manner as with respect to d and e in order to achieve greater system-wide operating efficiences but not to require f to accept such services to the extent a provides such services to d and e they will generally receive these services at cost while any for-profit subsidiaries such as u will be charged fair_market_value you have stated that following the first three years of the affiliation the affiliation may not be unilaterally terminated by any party during the first three years a and d have a limited termination right subject_to a substantial financial penalty as described below during the first three years either party desiring to terminate the affiliation must give notice of its intent to the other party thereafter the parties will make their best efforts to determine how the affiliation can be preserved if following such action either party still desires to terminate the affiliation that party must pay damages to the other party the agreement requires the terminating party to pay liquidated_damages to the non-terminating party in the amount of dollar_figure unless the termination is the result of a material breach of the agreement which remains uncured by the breaching party following notice of the breach and an opportunity to cure or is the result of an inability to obtain private letter rulings from the internal_revenue_service in connection with the affiliation you have stated that the following proposed transactions are planned subject_to governing board and where applicable regulatory approval l whose sole member is currently will be merged into with renamed j the surviving entity e will be merged into k renamed p whose sole member is j following the merger p will perform most of the activities and functions previously performed by e p’s articles of incorporation and bylaws will be amended to provide that it is organized and operated exclusively for charitable scientific and educational_purposes for the benefit of d in addition to g and h of its governing board members are required to be governing board members of d in addition the bylaws of p will be amended to provide that certain you have requested the following rulings in connection with the affiliations and subsequent activities and transactions described above 0s the affiliation and subsequent activities and transactions do not adversely affect the tax-exempt status under sec_501 of the code of a and the s sec_501 affiliates and d e and f the t sec_501 affiliates the affiliation and subsequent activities and transactions do not adversely affect the status of a the t sec_501 affiliates and the sec_501 affiliates as public_charities described in sec_509 of the code and following the affiliation a p and f will each qualify as a public charity described in sec_509 of the code the transfer of assets or sharing or provision of services between and among the tax-exempt organizations in the new a system including a and the s and t sec_501 affiliates and including the transfer of stock of u from e to d will not constitute an unrelated_trade_or_business or produce unrelated_business_income under sec_511 through of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 of the regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those relationships is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship ot sa l i shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an affiliation between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc- laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated trade or 0s _ a business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the affiliation established an affiliated system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on all the facts and circumstances we conclude that the affiliation effectively binds the participating affiliates under the common_control of a so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating affiliates have ceded authority to a's governing body as sole member of d under state nonprofit corporation law and under the affiliation agreement and applicable bylaws to take any_action other than those previously stated with respect to d and its affiliates with or without the approval of those entities a exercises control with respect to strategic plans operating budgets capital budgets provided they are not less than certain specified amounts during the first three years of the affiliation rate schedules and charges for goods and services and use of facilities furnished by the t affiliates and the incurrence of indebtedness by those organizations a has effective_control with respect to policies and procedures for health care services to the indigent write-offs for uncollectible accounts and over pricing with third-party payors in addition a is empowered to execute and deliver third party payor contracts on behalf of the t affiliates and to cause the development of new services and new strategic alliances and affiliations responsibility for operational decisions and to monitor the affiliates’ compliance with its decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system is treated as other than an unrelated_trade_or_business in addition a’ s board_of directors meets regularly to exercise overall contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee of tes l f the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by reason of the affiliation and subsequent activities as they will continue to promote health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 of the code because they will continue to maintain the relationships and or activities serving as the basis for their nonprivate foundation status and f qualify as nonprivate foundations under sec_509 because they now have the appropriate relationships and or activities serving as the basis for this classification in addition a p accordingly based on all the facts and circumstances described above we rule the affiliation and subsequent activities and transactions do not adversely affect the tax-exempt status under sec_501 of the code of a and the s sec_501 affiliates and d e and f the t sec_501 affiliates the affiliation and subsequent activities and transactions do not adversely affect the status of a the t sec_501 affiliates and the s sec_501 affiliates as _ public_charities described in sec_509 of the code and following the affiliation a p and f each qualify as a public charity described in sec_509 of the code the transfer of assets or sharing or provision of services between and among the tax-exempt organizations in the new a system including a and the s and t affiliates and including the transfer of stock of u from e to d will not constitute an unrelated_trade_or_business or produce unrelated_business_income under sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described - i we are informing your area office of this action please keep a copy of these rulings in your permanent records sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
